Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed January 19, 2021 is acknowledged.  Claims 2 and 11 are cancelled. Claims 1, 10, 12-18 and 20-21 are amended. Claims 1, 3-10 and 12-21 are pending in this application and under examination in this office action.
4.	Applicant’s arguments filed on January 19, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5.	The rejection of claims 1, 3-10 and 12-21 under 35 U.S.C. 103 as being unpatentable over Accera (JP2009-532496; JP2009-532496-English translated version, 

Claim Rejections/Objections Maintained
In view of the amendment filed on January 19, 2021, the following rejections are maintained.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 is indefinite because the claim recites both broad and narrow limitations. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “a healthy aged person”, and the claim also recites “a subject in need of treating cognitive impairment”, which is the narrower statement of the 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10 and 12-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for increasing the concentrations of acetoacetic acid and beta-hydroxybutyric acid or decreasing the average response time for Trail Making Test-A/B in a healthy aged subject after administering to the subject a composition comprising 50g of powder and 79g water, wherein the powder comprises 40% by weight of medium-chain fatty acid triglyceride, 30.1% by weight of a long-chain fatty acid oil and fat, 0.4% by weight of soy lecithin, 8% by weight of lactose, 0.2% by weight of citric acid, 14% by weight of casein, 4% by weight of a whey protein concentrate, 0.2% by weight of vitamins and 3.1% by weight of minerals, does not reasonably provide enablement for a method for improving brain function caused by all forms of disorders or a method for preventing or treating .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1, 3-9  and 19 as amended are drawn to a method for improving brain function comprising administering to a subject in need thereof an agent in an amount of 45-55g per day, wherein the agent comprises: 17.5 to 20 parts by weight of casein and a whey protein concentrate (WPC) (i.e. 17.5-20%); 35 to 45 parts by weight of a medium-chain fatty acid triglyceride as a lipid (i.e.35-45%); and 8 to 10 parts by weight of lactose (i.e. 8-10%); 25 to 35 parts by weight of a long-chain fatty acid oil and fat (25-35%); 0.01 to 1 part by weight of soy lecithin (i.e. 0.01-1%);  and citric acid, vitamins and minerals with water for the remaining amount, per 100 parts by weight, and wherein the method does not cause at least one of diarrhea and nausea. 
Claims 10, 12-18 and 20 as amended are drawn to a method for treating cognitive impairment comprising administering to a subject in need thereof the same agent as set forth above. 
Claim 21 as amended is drawn to a method for increasing a concentration of ketone bodies administering to a subject in need thereof the same agent as set forth above. 
On p. 8-11 of the response, Applicant argues that increasing the concentrations of acetoacetic acid and beta-hydroxybutyric acid by the claimed composition would improve brain function in view of Trail Making Test-A and –B shown in examples 1-2 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2164, MPEP §§2164.01-2164.06(b) & 2164.08, the specification fails to provide sufficient guidance to practice the full scope of the claimed invention without undue experimentation because:
i. The instant claims 1, 3-10 and 12-20 encompass improving brain function or treating cognitive impairment in a subject including a subject including an aged person with cognitive impairment caused by all possible mechanisms including different CNS neurodegenerative diseases, neurological disorders and psychological disorders. However, neither the specification nor the prior art provides well-established correlation between the effects and responses in Trail Making Test-A/B (TMT-A/B) and results in increased ketone bodies/acetoacetic acid and beta-hydroxybutyric acid obtained from “healthy” aged persons by the claimed composition versus those from persons with disease conditions and with cognitive impairment caused by all possible mechanisms including persons with CNS neurodegenerative diseases, neurological disorders and psychological disorders. 
ii. As previously made of record, the specification only teaches administering to healthy aged individuals a composition comprising 50g powder in 79g water, wherein 
iii. As previously made of record, multiple factors are involved in molecular mechanisms contributing to the causes of AD or dementia or cognitive impairment or brain dysfunction including genetic mutations affecting the processing of APP or other molecules involved in protein processing and targeting or the formation of -amyloid deposits and neurofibrillary tangles; such as, the immune response or neurotoxicity of -amyloid deposit is also another contributory factor for the pathogenesis of AD (see p. 403, abstract. Anger. Neurotoxicology 1991. 12: 403-13, as in IDS). The specification fails to teach that patients with CNS neurodegenerative diseases or AD or dementia and suffering from cognitive impairment, which have different in vivo conditions from healthy aged persons, would have the same response or results as those seen in healthy aged person after treatment with the claimed composition.  

Further, as previously made of record, there is no correlation between in vitro effects and in vivo disease conditions in patients with CNS neurodegenerative diseases and suffering from cognitive impairment because the cell culture system taught by Kashiwaya (Exhibit1) and Maalouf (Exhibit2) is optimized for neuronal survival. The effect of a ketogenic agent, AC-1202, on improved score of ADAS-Cog is selective and can only be seen in patients with ApoE4(-) when compared to placebo controls but provides no effects on ApoE4(+) patients as taught by Henderson (Exhibit 3), indicating 
v. Claim 21 is directed to increasing a concentration of ketone bodies in a subject in need thereof. However, the specification fails to provide sufficient guidance as to which person, when and what condition would be in a condition in need of increasing a concentration of ketone bodies by the claimed composition because ketone bodies can be generated and increased during a condition of diabetes, high fat diet, fasting (starvation) or an exercise or when glucose is depleted by fasting or the like as taught in the specification (see paragraph [0007]).Thus, a skilled artisan cannot contemplate how to use the claimed method in view of Laffel (Diabetes Metab. Res. Rev. 1999; 15:412-426), Morris (Chapter 14, Disorders of Ketogenesis and Ketolysis, retrieved on 9/29/21) and Akram (J. Med. Food, 2013; 965-967).
The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without such guidance, it is unpredictable whether patients with CNS neurodegenerative diseases and suffering 
Therefore, in view of the lack of guidance in the specification, the unpredictability of the inventions, the breadth of the claims, the limited working example, and the current status of the prior art, undue experimentation would be required of a skilled artisan to perform in order to practice the claimed invention as it pertains to using the claimed composition for improving brain function/dysfunction in subject with cognitive impairment or treating cognitive impairment. Accordingly, the rejection of claims 1, 3-10 and 12-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is maintained. 


Conclusion


8.	NO CLAIM IS ALLOWED.



9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
September 29, 2021


/Chang-Yu Wang/
Primary Examiner, Art Unit 1649